Citation Nr: 0522471	
Decision Date: 08/17/05    Archive Date: 08/25/05	

DOCKET NO.  03-15 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
low back disorder, to include as secondary to service-
connected bilateral tibial healed stress fractures. 

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected 
bilateral tibial healed stress fractures. 

3.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected bilateral tibial 
healed stress fractures.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from January to 
July 1958 and from October 1974 to July 1976.

The claims file contains a report of a rating decision dated 
in February 1994 wherein entitlement to service connection 
for arthritis of the knees was denied, a May 1995 rating 
decision wherein entitlement to service connection for 
multiple joint degenerative arthritis was denied, and a 
report of a rating decision of July 1998 wherein entitlement 
to service connection for a low back disorder, to include as 
secondary to service-connected tibial healed stress fracture 
was denied, and it was determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis of the knees, 
to include as secondary to service-connected bilateral tibial 
healed stress fractures.

The current appeal arises from an October 2001 rating 
decision of the VARO in Muskogee, Oklahoma.  In that 
decision, the RO denied entitlement to service connection for 
low back disorder, bilateral knee disorder, arthritis of the 
legs, and peripheral neuropathy of the left lower leg, to 
include as secondary to service-connected bilateral tibial 
healed stress fractures.

The case was previously before the Board of Veterans Appeals 
(Board) in October 2004 at which time it was determined that 
peripheral neuropathy of the lower left leg was not incurred 
in or aggravated by the veteran's active military service, 
may not be presumed to have been incurred therein, and was 
not approximately due to or the result of the veteran's 
bilateral tibial healed stress fractures.  The Board 
determined that evidence received since a July 1998 rating 
decision with regard to a low back disorder, a bilateral knee 
disorder, and arthritis, was new and material, and the 
veteran's claim for service connection for those benefits was 
reopened.  The Board than remanded the claims of entitlement 
to service connection for low back and bilateral knee 
disorders and arthritis for procedural and substantive 
purposes.  The requested actions have been accomplished and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claims, explained to him who is responsible 
for submitting such evidence, and obtained and fully 
developed evidence necessary for an equitable disposition of 
the claims.

2.  A chronic acquired back disorder was not shown during 
service or for years thereafter and any current chronic 
acquired back disorder is not shown to be related to the 
veteran's active service or to his service-connected 
bilateral tibial healed stress fractures.

3.  A bilateral knee disorder was not shown during service or 
for years thereafter and any current bilateral knee disorder 
is not shown to be related to the veteran's active service or 
to his service-connected bilateral tibial healed stress 
fractures.

4.  Multiple joint arthritis was not shown during service or 
for years thereafter and any current multiple joint arthritis 
is not shown to be related to the veteran's active service or 
to his service-connected bilateral tibial healed stress 
fractures.


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic acquired back 
disorder that was incurred in or aggravated by active 
military service, that may be presumed to have been so 
incurred, or that is shown to be proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  The veteran does not have a bilateral knee disorder that 
was incurred in or aggravated by active military service, 
that may be presumed to have been so incurred, or that is 
shown to be proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

3.  The veteran does not have multiple joint arthritis that 
was incurred in or aggravated by active military service, 
that may be presumed to have been so incurred, or that is 
shown to be proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
chronic acquired back disorder, a bilateral knee disorder, 
and multiple joint arthritis.  In the interest of clarity, 
the Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent laws and 
regulations and their application to the evidence of record.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) 
eliminated the former statutory requirement that claims be 
well-grounded.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (August 29, 2001) (codified as amended at 38 U.S.C.A. 
§§ 3.102, 3.156 (a), 3.159, and 3.326 (a)).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
Assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim at this time 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that the VCAA notice, as required 
by 38 U.S.C.A. § 5103 (a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (in this case, the RO) decision on a claim for 
VA benefits.  The notification must:  (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).

The Board finds that VA has provided the veteran appropriate 
notice of compliance with the VCAA.  In this regard, the 
Board observes that under the provisions of the VCAA, VA's 
statutory duty to assist a claimant in the development of his 
claim does not apply unless and until that claim is reopen.  
Once the claim is reopen, the VCAA provides that VA should 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.  As noted 
in the INTRODUCTION section of this decision, the issues for 
consideration were reopened by the Board in its October 2004 
decision.

Subsequent to the Board's October 2004 Remand, the Appeals 
Management Center in Washington, D. C., in November 2004, 
informed the veteran of what had been done with regard to the 
issues under consideration.  He was informed what was needed 
of him and was specifically asked "to provide us with any 
evidence or information you may have pertaining to your 
claim." He was told what the evidence had to show to 
establish entitlement to the benefits he sought and was told 
how VA would help him obtain evidence for his claims.  The 
Board notes that he was also provided with a similar 
communication by the Muskogee RO in May 2004.  The Board 
further observes that the veteran was notified by the 
statement of the case issued in April 2004 and the 
supplemental statement of the case issued in March 2005 of 
the pertinent laws and regulations, of the need to submit 
additional evidence, and of the particular deficiencies in 
the evidence with respect to his claims.

The Board further notes that the actions of VA in furnishing 
the veteran with notice of the veteran's and VA's obligations 
under the VCAA obviate any potential prejudice to the veteran 
that would result from any failure by VA to follow the 
letter, rather than the spirit, of the law.  See Mayfield v. 
Nicholson, No. 02-1077 (U. S. Vet. App. April 14, 2005) [an 
error, whether procedural or substantive, is prejudicial when 
the error affects essential rights so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect so that the error affects the 
essential fairness of the adjudication].

With regard to the duty to assist, in general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The law provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtain service 
medical records, as well as records of post service medical 
treatment.  The veteran was accorded a VA examination during 
the course of the appeal.  The Board itself remanded the 
claim in October 2004 in order that the veteran might be 
accorded an examination with an opinion.  This was 
accomplished by examination in January 2005.  The Board 
further notes that the veteran himself indicated in a 
communication received in December 2004 that "all treatments 
and prescribed medication was received at VA Medical Centers 
or Hospitals.  All information is in my medical records."

The Board therefore finds the veteran has been afforded ample 
opportunity to present evidence and argument in support of 
his claims.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claims, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claims.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In short, the Board has carefully consider the provisions of 
the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claims has been consistent with the provisions of the VCAA, 
without any prejudicial error that would affect the essential 
fairness of the adjudication.  See Mayfield, supra.  
Accordingly, the Board will proceed to decision on the 
merits.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service with statutory presumptions.  
Service connection may also be granted for disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a chronic 
disease manifested to a compensable degree with any percent 
following separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Arthritis is a chronic disease with a presumptive 
period of one year.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disability that 
is proximately due to or the result of the service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service concurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Analysis

The service medical records disclose that the veteran was 
seen on one occasion in December 1974 for swollen knees.  On 
one occasion in May 1976 a notation was made of some edema 
and tenderness involving the knees.  However, at the time of 
the separation examination in June 1976, there were no 
complaints or abnormalities pertaining to any of the 
disabilities at issue.

The post service medical evidence includes a report of a June 
1991 VA general medical examination.  There were no pertinent 
complaints or abnormalities.  X-ray studies of the knees at 
that time were normal.

The post service medical evidence also includes reports of VA 
outpatient treatment reports dated on various occasions in 
the early 1990s.  The veteran was seen for complaints that 
included low back pain.  He was also evaluated on occasion 
for complaints of multiple joint pain involving the back, the 
knees, and the legs.

Also of record is the report of a July 1993 VA orthopedic 
examination.  A pertinent diagnosis was made of generalized 
pain in the lower extremities of unknown etiology.

A VA medical examination in January 2001 was negative for the 
presence of arthritis involving any joint.

The medical evidence also includes a January 2001 statement 
from H. A. H., M.D., who indicated that the veteran had a 
back condition, a bilateral knee condition, and arthritis in 
the legs that he considered secondary to or adjunct to the 
veteran's service-connected bilateral tibial stress 
fractures.  Elaboration was not provided.

At the time of a September 2001 VA medical examination, the 
examiner stated that there was no pathology to render a 
diagnosis regarding the knees.  With regard to the back, a 
diagnosis was made of mild degenerative changes in the lumbar 
spine with pain radiating to the legs.

Also of record is the report of a February 2003 VA medical 
examination of the veteran.  Findings included degenerative 
joint disease of the lumbar spine with radiculopathy and 
bilateral knee symptomatology without evidence of 
degenerative joint disease.  The examiner expressed the 
opinion that the complication of the veteran's tibial stress 
fractures did not include any residual complication involving 
the back, the knees, or the lower extremity arthritis 
condition.  He expressed the opinion that it was "less likely 
than not" that the veteran's current back, knee and leg 
conditions were related to his history of tibial stress 
fracture.

At the Board's request, pursuant to the October 2004 remand, 
the veteran was accorded an examination of the joints by a VA 
physician in January 2005.  The claims file and the chart 
were reviewed by the examiner.  Clinical findings were 
recorded and impressions were made of:  Claudication-type 
symptoms of the lower extremities of unknown etiology; and 
history of stress fractures, with no residual findings of 
stress fractures.  The examiner opined that there were no 
abnormalities on current examination that the examiner 
considered related to the bilateral tibial fractures.  The 
examiner believed that the veteran's ongoing difficulties 
were "unrelated" to his history of tibial stress fractures.

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims of entitlement to service connection for the 
disorders at issue.  There is a lack of clinical findings 
regarding treatment or evaluation for symptoms associated 
with a chronic acquired back disorder, a bilateral knee 
disorder, and/or arthritis for years following service 
discharge.  The only opinion of record indicating a nexus 
between the veteran's service-connected bilateral tibial 
stress fractures and a back disorder, a bilateral knee 
disorder, and arthritis, is a statement to that effect from a 
private physician.  However, he did not provide any 
discussion as to why he believed this was so.  Weighing 
against that opinion is one of a VA examiner in February 2003 
and a VA physician in January 2005.  Those individuals had 
access to the entire claims folder, including the comment 
from the above-mentioned physician.  The VA examiner in 
February 2003 unequivocally stated that the complications of 
tibial stress fractures did not include any residual 
involvement of the back, the knees or arthritis.  It was his 
opinion that it was "less likely than not" that any current 
back, knee, and lower leg conditions were related to the 
veteran's history of tibial stress fractures.  The VA 
physician who had access to the entire claims folder in 
January 2005 and conducted an examination on the veteran at 
that time opined that there were no abnormalities on current 
examination that he considered were related to the bilateral 
tibial fractures.  The examiner stated there was no evidence 
of any residual of the veteran's bilateral tibial stress 
fractures.  He therefore believed the veteran's ongoing 
difficulties were not related to his history of tibial stress 
fractures.  The Board finds these opinions more probative 
than the brief statement by the private physician in 2001.

As for the veteran's assertions that he has a back disorder, 
a bilateral knee disorder, and/or multiple joint arthritis 
attributable to service or secondary to his service-connected 
tibial stress fracture residuals, laypersons, such as the 
veteran who are without medical training are not competent to 
comment on medical matters such as diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(medical diagnosis and causation involve questions that are 
beyond the range of common experience and knowledge and 
require the special knowledge and experience of a trained 
medical professional).  See also 38 C.F.R. § 3.159 (b) (1) 
(competent medical evidence means evidence provided by a 
person who is qualified by education, training or experience 
to offer a medical diagnosis, statements or opinions).  With 
no pertinent chronic abnormality identified during active 
service or for years following separation therefrom, and in 
view of the statements from the VA examiner's who each had 
access to the entire claims folder and unequivocally opined 
that there was no causal relationship between the service-
connected bilateral stress fractures and any current back, 
knee or arthritic problem, the Board finds that the 
preponderance of the evidence of record is against the claims 
for service connection on any basis.


ORDER

Service connection for a chronic acquired low back disorder, 
to include as secondary to service-connected bilateral tibial 
healed stress fractures is denied.

Service connection for a bilateral knee disability, to 
include as secondary to service-connected bilateral tibial 
healed stress fractures is denied.

Service connection for arthritis, to include as secondary to 
service-connected bilateral tibial healed stress fractures is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


